Hoke, C. J.
The jury, by their verdict, having established the location of plaintiff’s grants, bearing date in 1865 and covering the locus in quo, it is encumbent on the defendants, asserting ownership by adverse possession, and on the facts of this record, to show occupation under color of title for the requisite period, or they must establish by the greater weight of the evidence actual occupation of the land claimed, and in the assertion of ownership under known and visible lines and boundaries, adversely to all others, for twenty years next before action brought.
In regard to defendants’ alleged ownership of the land covered by their grant, No. 16634, which, as we understand the record, will include the greater part of the trespass complained of, that grant bears date in 1905 and comes under our statute on the subject (C. S., 7545), in terms, as follows:
“Every entry made, and every grant issued, for any lands not authorized by this subchapter to be entered or granted, shall be void; and every grant of land made since the sixth >day of March, one thousand eight hundred and ninety-three, in pursuance of the statutes regulating entries and grants, shall, if such land or any portion thereof has been heretofore granted by this State, so far as relates to any such land heretofore granted, be absolutely void for all purposes whatever, shall confer no rights upon the grantee therein or those claiming under such grantee, and shall in no case and under no circumstances constitute any color of title to any person.”
Under the force and effect of this statute, therefore, this grant of defendants can afford no color of title for this claim, and defendants’ ownership must be established, if at all, by actual occupation and under known and visible lines and boundaries. Speaking to the character of *60tbe possession required for tbe maintenance of such a claim, in May v. Mfg. Co., 164 N. C., pp. 262-265, tbe Court, among other things, said:
“There must be actual possession, . . . some possession of a hostile character sufficiently definite and observable to apprise the true owner that his proprietary rights are being invaded, and of the extent of the adverse claim.
“Where one is in possession under color of title, having definite lines and boundaries, the calls and descriptions of the deed may be sufficient; but where there is no deed or color giving description of the property, their actual possession must be shown. It is not always required for this purpose that there should have been an inclosure or a clearing defining the full extent of the claim. As indicated by the statute, it may be sufficient to show possession, ‘ascertained and identified under known and visible lines and boundaries.’ Revisal, sec. 380. But when it is sought to extend the effect of an adverse occupation, beyond an actual inclosure or clearing and up to marked lines and boundaries, there must be some evidence tending to connect the physical occupation with the boundaries claimed, or some exclusive control and dominion over the unoccupied portion sufficiently definite and observable, as stated, to apprise the true owner of the extent of the adverse claim.” Citing, among other authorities, Davis v. McArthur, 78 N. C., p. 357; Wallace v. Maxwell, 32 N. C., p. 110; S. c., 29 N. C., pp. 135-137; Bynum v. Thompson, 25 N. C., p. 578; Wade v. McDougal, 59 W. Va., p. 113; DeFrieze v. Quint, 94 Cal., p. 653.
The opinion then quotes from Bynum v. Thompson, supra, as follows : “It is admitted that, upon a long possession, all necessary assurances may and ought to be presumed. But the question is: What is possession for that purpose? Plainly, it must be actual possession and enjoyment. It is true, indeed, that if one enters into land under a deed or will, the entry is into the whole tract described in the conveyance, prima facie, and is so deemed in. reality, unless some other person has possession of a part, either actually or by virtue of the title. But when one enters on land without any conveyance or other thing to show what he claims, how can the possession by any presumption or implication be extended beyond his occupation de facto? To allow him to say that he claims to certain boundaries beyond his occupation, and by construction to,hold his possession to be commensurate with the claim, would be to hold the ouster of the owner without giving him an action therefor. One cannot thus make in himself a possession contrary to the fact.” And Logan v. Fitzgerald, 87 N. C., p. 314, and McLean v. Murchison, 53 N. C., p. 39, are in support of the position as stated, and many other cases to same effect could be cited.
*61Plaintiff, then, being without color or any written paper defining the extent of his claim, on careful examination of the record, we find no evidence of actual occupation under known and visible lines and boundaries by defendants sufficient to uphold or extend their claim of ownership to the line established in their favor by the jury, to wit: H-Z-I-K-L-M-N-O.
There was some evidence of adverse occupation down near the corner at H, and perhaps some other occupation on the lower part of the lappage, for twenty years and more, but if it be conceded that such occupation by defendant was within the lappage on plaintiff’s grants, and this is not at all clear from the inspection of the record, there is nothing to carry their claim to the extended line asserted by them around the northern boundary by reason of the lack of any known and visible boundaries existent for twenty years enclosing or purporting to enclose the land in dispute or any tract of land in that locality.
As to the grant and survey in part relied on for that purpose, they are both of date within the twenty year period next- before action brought and before the last of the defendants were made parties in May, 1923, and therefore they will not suffice.
Recognizing that this presents serious objection to the validity of their recovery, defendants endeavor to support their title by reference to the entry which was said to be of date prior to the twenty year period. We do not find that either the entry or its contents are in evidence, and this being true it cannot avail to establish the existence of visible lines and boundaries enclosing a tract of land. We all know how vague and indeterminate these entries usually are, the most of them, the reason a survey is required is to afford a description sufficiently definite to enable the State to issue a valid grant conveying the land paid for. Such entries are not void as against the State, and on payment of the price the enterer may call for his grant, but the mere existence of an entry not in evidence and with no testimony as to its contents does not constitute any muniment of title to land, nor is it sufficient to show visible lines or boundaries enclosing a tract of land and enabling a claimant to establish title beyond his actual occupation, his possessio pedis as heretofore defined. Cain v. Downing, 161 N. C., p. 593; Grayson v. English, 115 N. C., p. 358; Johnston v. Shelton, 39 N. C., p. 85; Harris v. Ewing, 21 N. C., p. 374.
As pertinent to this question, in Cain v. Downing, supra, it was said among other things: “It is plain that it -was not intended that the entry should be so specific as entirely within itself to identify the land by its boundaries, because the same statute commands a survey to follow the entry at a short interval, and in the seventeenth section points out a means of identity to be set out in the certificate of survey. *62Tbe truth is that tbe interest of tbe State, as vendor, was not at all concerned in tbe entry’s being more or less special. Tbe quantity was alone important to her, because that regulated tbe price. Again, tbe entry has never been considered in this State as a constituent part of tbe legal title, and for that reason such precision in its terms is not necessary as will upon their face connect and identify tbe land granted with that entered. It appears to tbe Court, therefore, that a vague entry is not void, as against tbe State, but gives tbe enterer an equity to call for tbe completion of bis title by tbe public officers. If it be not void against tbe State, it is a necessary consequence as we think, that it is likewise not so as against a subsequent purchaser from tbe State with notice. ... We have before stated that tbe only purpose on which a special entry is preferred to a general and vague one is to give notice to a second enterer. If that be correct, tbe specific notice established in this case must supply tbe original defect in tbe entry. It is a defect which does not avoid it altogether, but only displaces it when otherwise it would prejudice tbe ignorant and tbe innnocent. And this idea, that certainty in tbe entry is required in order to protect innocent subsequent purchasers of tbe land from tbe State, that is, junior enterers, runs through all tbe cases upon tbe subject.”
On tbe record, therefore, and as now advised, tbe Court is of opinion that defendant has thus far presented no evidence to uphold bis assertion of ownership beyond tbe portion of tbe land covered by plaintiff’s grants, whidh be shows be has actually possessed for twenty years next before action brought and in a manner required to mature bis title-to such portion.
And in reference to tbe grant No. 7499, all of which has been awarded to defendants in tbe verdict on tbe third issue. That grant, as we understand tbe evidence, bearing date in 1886, does not come within tbe operation and effect of tbe statute heretofore discussed, C. S., 7545, and is therefore available as color of title, and possession under it in tbe assertion of ownership for tbe required period would ordinarily establish title to tbe outer bounds of tbe grant. But this principle does not always prevail when a portion of this boundary laps on a superior title. In that event, to mature a title under tbe junior grant, there must be shown adverse and exclusive possession of tbe lappage, or tbe law will presume possession to be in tbe true owner as to all that portion of tbe lappage not actually occupied by tbe junior claimant. Land Co. v. Floyd, 167 N. C., p. 686; Currie v. Gilchrist, 147 N. C., p. 648; McLean v. Smith, 106 N. C., p. 172; Boomer v. Gibbs, 114 N. C., p. 76.
On this tbe third issue, there was evidence on tbe part of defendants tending to establish open possession in tbe assertion of ownership for *63tbe necessary period both outside and witbin tbe lappage on plaintiff’s older title, but tbat witbin tbe lappage is not so definite as tbe other, and both in its nature and extent is tbe subject of dispute. And speaking to tbe question, bis Honor charged tbe jury as follows:
“Tbe court charges you tbat if tbe defendants under their grant 7499, entry 2381, dated 7 January, 1886, if they have satisfied you tbat tbe land covers tbe land in controversy set out in defendant’s answer as entry 2381, grant No. 7499, and have established tbe corner of this land as indicated on tbe map as tbe lands described in tbat grant and tbe same as described in tbe answer, then it is your duty to answer tbe issue ‘Yes.’ ”
This instruction, in our opinion, is not in accord with tbe authorities cited and tbe principles they illustrate and approve, for bis Honor here instructs tbe jury in effect tbat possession at any place under tbe grant 7499 would mature defendant’s title to tbe outermost bounds of tbe grant, and without reference to whether it was witbin tbe lappage on plaintiff’s superior title.
For tbe errors indicated we are of opinion tbat plaintiffs are entitled to a new trial of tbe cause and it is so ordered.
New trial.